Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-27 and 29-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swagger (US 20180246314 A1; August 20, 2018).
Regarding claim 23, Swagger discloses an article, comprising: a plurality of droplets dispersed within an outer phase, wherein:
 the plurality of droplets comprise a first component and a second component immiscible with the first component under a first set of conditions, the plurality of droplets have a first average radius of curvature between the first component and the second component that causes light rays to have a first emission intensity at a given emission direction under the first set of conditions, and the plurality of droplets have a second average radius of curvature between the first component and the second component that causes light rays to have a second emission intensity at the given emission direction, different than the first emission intensity, under a second set of conditions, different than the first set of conditions (claim 2+4; Paragraph 79).  
Regarding claim 24, Swagger discloses an article, comprising: 
a plurality of droplets dispersed within an outer phase, wherein: 
the plurality of droplets comprise a first component and a second component immiscible with the first component under a first set of conditions, the plurality of droplets have a first average radius of curvature between the first component and the second component that causes light rays to have a first angle of maximum emission intensity under the first set of conditions (Claims 2+4, Paragraph 79 and 146), and the plurality of droplets have a second average radius of curvature between the first component and the second component that causes light rays to have a second angle of maximum emission intensity, different than the first angle, under a second set of conditions, different than the first set of conditions (Claims 2+4, Paragraph 79 and 146).  
Regarding claim 25, Swagger discloses an article as in claim 24. Swagger further discloses wherein at least a portion of the plurality of droplets are aligned (Shown in Figure 1A and 1B; Paragraph 55).  
Regarding claim 26, Swagger discloses an article as in claim 24.  Swagger furher discloses wherein the plurality of droplets comprise a surfactant comprising boronic acid (Paragraph 118).  
Regarding claim 27, Swagger discloses a device as in claim 24.  Swagger further discloses wherein the plurality of droplets comprise a dye (Paragraph 118 - Fluorosurfactant).  
Regarding claim 29, Swagger discloses a device as in claim 24.  Swagger further discloses wherein the plurality of droplets are configured to detect carbohydrates and/or pathogens such as Salmonella (Paragraph 119  - Carbohydrates).  
Regarding claim 30, Swagger discloses a device as in claim 24.  Swagger further discloses wherein the plurality of droplets are configured to reversibly bind, at a surface of the droplets, to an analyte such that the act of binding or unbinding of the analyte changes the average focal length of a transmitted light through the plurality of droplets (Paragraph 151).  
Regarding claim 31, Swagger discloses a device as in claim 24.  Swagger further discloses wherein the plurality of droplets are configured to reversibly bind, at a surface of the droplets, to an analyte such that the act of binding or unbinding of the analyte changes a direction of light emission from the plurality of droplets (Paragraph 151).
Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 28, none of the prior art of record specifies or makes obvious absent hindsight reasoning wherein the first component comprises a first dye and the second component comprises a second dye, different than the first dye.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672. The examiner can normally be reached M-F 8-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571)272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
/GISSELLE GUTIERREZ/
Examiner
Art Unit 2884